Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 1 of 11




  Exhibit 2 – Stewart
Title of Nevada Merger
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 2 of 11




                                                Filed in the Office of   Business Number
                                                                         C1500-1975
                                                                         Filing Number
                                                                         20070216183-30
                                                                         Filed On
                                                Secretary of State       03/28/2007
                                                State Of Nevada          Number of Pages
                                                                         10
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 3 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 4 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 5 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 6 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 7 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 8 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 9 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 10 of 11
Case 2:21-cv-00637-JAD-BNW Document 1-2 Filed 04/19/21 Page 11 of 11
